Citation Nr: 1531142	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  11-16 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial increased rating for strain, right external oblique abdominal muscle, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from March 2006 to July 2006.  He also had active service from May 2007 to May 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for strain, right external oblique abdominal muscle, and awarded a 10 percent rating, effective June 2009.  The Veteran disagreed with the rating provided, and the current appeal ensued.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2015.  A transcript of that hearing is of record and associated with the Veterans Benefits Management System (VBMS) file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran asserts that his strain of the right external abdominal muscle is more severe than the current evaluation reflects.  He states that he is in constant pain, often 10/10 level, and he is unable to lift or play with his children as a result.  He also states that he previously performed a manual labor position at his last job, but because of the pain, he was required to take an office position which negatively affected his level of pay.  

The Veteran stated that his last VA examination in connection with this claim was in July 2010.  He stated that this examination was inadequate because the examiner, stated that she was not able to appreciate a "knot" in his right side, but she did not examine him in a standing position.  In addition to his examination being inadequate, he related that his condition has worsened since that time.  He claims that when he sought emergency treatment by VA on one occasion, the examiner expressed to him that his right-sided "knot" is a ball of scar tissue, nerve damage, and muscle damage.  

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Since the Veteran claims worsening of his right abdominal muscle disability since his last VA examination, the VA's duty to assist requires a "thorough and contemporaneous" medical examination.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Additionally, the Veteran states that besides VA, he has been treated by the Tennessee Bone and Joint Clinic and by a private physician in Brownsville, Tennessee, for his service-connected right external abdominal muscle.  A June 2015 statement from Fast Pace Urgent Care also relates that the Veteran has received treatment from that facility and that he has been diagnosed with abdominal wall neuropathy.  Those records should be obtained and reviewed in connection with the claim.  

Finally, the Veteran's service representative has indicated, in pertinent part, that since the Veteran's income has been adversely affected as a result of this service-connected abdominal muscle strain, and has included numerous medical treatment on an emergency basis, a determination should be made by the Compensation and Pension Director as to whether the Veteran's disability should be considered on an extraschedular basis.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, to include treatment records from Tennessee Bone and Joint Clinic, Fast Pace Urgent Care, and his prior private physician in Brownsville, Tennessee, and any other records, that may have come into existence since the time the claims file was last updated by the AOJ.  
 
2.  Following completion of the above, schedule an appropriate VA examination to determine the current severity of the Veteran's service-connected strain, right external oblique abdominal muscle disability.  The claims folder/VBMS file must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented medical history and lay statements.  All indicated studies should also be performed, and the examiner should review the results of any studies prior to completing the report.  The examiner should also opine as to whether the Veteran has an abdominal wall neuropathy, or scar tissue related to this service-connected disability.  
 
3.  After completion of the above actions, the claim for an initial increased rating for strain, right external oblique abdominal muscle, should be readjudicated on a schedular basis.  The Compensation and Pension Director should also make a determination as to whether the claim should be rated on an extraschedular basis.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative, and after they have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

